Citation Nr: 1325499	
Decision Date: 08/12/13    Archive Date: 08/16/13	

DOCKET NO.  07-30 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder.

2.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from September 1983 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision made for the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case has most recently come to the Board from the Boston, Massachusetts, RO.

In a decision of November 2011, the Board denied entitlement to service connection for a chronic right leg disability, to include arthritis.  At that same time, the Board remanded for additional development multiple other issues, to include entitlement to service connection for a chronic headache disorder and bilateral foot disorder, the sole issues remaining for appellate review.

In March 2013, the Veteran's appeal was once again remanded for additional development.  For reasons noted at the time of that remand, the issues currently remaining before the Board will be addressed on a de novo basis.

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to service connection for a bilateral foot disorder is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

A continuing headache disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.




CONCLUSION OF LAW

A chronic headache disorder was not incurred in or aggravated by active military service, nor may migraine headaches be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of her application.  VA notified the Veteran in October 2004, April 2009, and November 2011, of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include her multiple contentions, as well as service treatment records, VA (including Virtual VA) and private treatment records and examination reports, and various statements by the Veteran's former service associates.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for a chronic headache disorder.  In pertinent part, it is contended that the Veteran's current headache disorder had its origin during her period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2012).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Finally, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as migraine headaches, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In the present case, service treatment records fail to demonstrate the presence of a chronic or continuing headache disorder.  While it is true that, in October 1990 and February 1991, while in service, the Veteran was heard to complain of headaches, at no time during her period of active military service did the Veteran receive either a diagnosis of or treatment for a chronic headache disorder.  Significantly, during the course of VA outpatient treatment in April 2007, the Veteran denied any history of headaches.  The earliest clinical indication of the presence of a potentially chronic headache disorder is revealed by a private medical record dated in March 2010, almost 17 years following the Veteran's discharge from service, at which time she received a diagnosis of migraine headaches.

The Board observes that, while at the time of a VA medical examination in April 2013 (which examination involved a full review of the Veteran's claims folder), the Veteran gave a history of headaches "throughout her military service," she denied any history of head trauma.  In the opinion of the examiner, the Veteran's migraine headaches were less likely than not incurred in or caused by any claimed inservice injury, event, or illness.  This was felt to be the case given that the Veteran's service treatment records showed complaints of headaches for 24 hours associated with a viral syndrome in February 1991, with no indication that the Veteran experienced either migraines or recurrent headaches during active duty.  Nor was there any mention of head trauma during the Veteran's period of active military service.

The Board finds the aforementioned opinion of a VA physician highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA physician reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran's current headache disorder had its origin during her period of active military service.

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed her current headache disorder to her period of active military service.  However, not until June 2001, or, in the case of the current claim, August 2005, many years following her discharge from service, did the Veteran file a claim for service connection for a chronic headache disorder.  As noted above, a potentially chronic headache disorder was first manifested many years following the Veteran's discharge from service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability (as in this case) is a fact which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, there is no persuasive evidence suggesting a link between the Veteran's current headache disorder and her period of active military service.

The Board acknowledges the Veteran's statements, as well as those of her former service colleagues, regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's current headache disorder to her period of active military service.  The Veteran's statements and history, as well as the statements of her former service colleagues, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran and her former associates, as lay persons, are not competent to create the requisite causal nexus for her current headache disorder.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran, or her former associates, possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current headache disorder with any incident or incidents of her period of active military service.  Accordingly, her claim for service connection must be denied.


ORDER

Entitlement to service connection for a chronic headache disorder is denied.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for a bilateral foot disorder.  However, a review of the record raises some question as to the exact nature and etiology of that disability.

In that regard, service treatment records disclose that, on a number of occasions in service, the Veteran received treatment for various foot problems, including "corns," and Achilles tendinitis.  Moreover, since the time of the Veteran's discharge from service, she has received diagnoses of and/or treatment for multiple foot problems, including keratoderma ("corns"), hyperkeratosis, calluses, bunions, and hallux limitus.  Significantly, while at the time of a recent VA examination in April 2013, the Veteran received diagnoses of metatarsalgia, hallux rigidus, and hard callosities (of the feet), the nexus opinion provided addressed only the presence (or absence) of inservice "high energy injury" or trauma to the feet, a conclusion not particularly enlightening given the Veteran's present diagnoses.  Under the circumstances, the Board is of the opinion that further development of the evidence would be appropriate prior to a final adjudication of the Veteran's current claim.  Accordingly, the case is once again REMANDED to the RO/AMC for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2013, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be furnished to the same VA examiner who conducted the April 2013 foot examination, or to another appropriate VA examiner, should that physician prove unavailable.  Following a review of the Veteran's entire claims folder, that physician should provide an addendum opinion regarding whether the Veteran's current foot disorder (including metatarsalgia, hallux rigidus, hard callosities, or any other chronic foot disability) at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file and Virtual VA records have been reviewed.

3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a bilateral foot disorder.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in May 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


